Citation Nr: 0715494	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-38 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly compensation on account of 
being housebound or in need of the aid and attendance of 
another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDINGS OF FACT

1.  As a result of service connected disorders, the veteran 
is not blind or in a nursing home and, despite his 
disabilities, he is able to perform the activities of daily 
living without regular aid and attendance from another 
person.

2.  The veteran does not have a single service connected 
disability ratable as 100 percent disabling and he is not 
housebound in fact.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
by reason of being in need of the aid and attendance of 
another person or on account of being housebound have not 
been met.  38 U.S.C.A. §§ 1114, 5103, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2003 and March 
2006 correspondence, and the July 2004 statement of the case, 
amongst other documents considered by the Board, fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  The claim was 
readjudicated in a May 2006 supplemental statement of the 
case.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims to include the 
opportunity to present pertinent evidence. Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file that has been 
adequately identified to permit its addition.   Hence, VA has 
fulfilled its duty to assist the appellant.

Analysis

If a veteran, as the result of service-connected disability, 
has such significant disabilities as to be in need of regular 
aid and attendance, he shall be entitled to special monthly 
compensation benefits. 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 
3.350, 3.352. 

If a veteran has a service-connected disability rated as 
total, and (1) has additional service-connected disability or 
disabilities independently ratable at 60 percent or more, or 
(2) by reason of such veteran's service-connected disability 
or disabilities, is permanently housebound, then he shall be 
entitled to special monthly compensation. For the purpose of 
this subsection, the requirement of "permanently housebound" 
will be considered to have been met when the veteran is 
substantially confined to his house (ward or clinical areas, 
if institutionalized) or immediate premises due to a service-
connected disability or disabilities which it is reasonably 
certain will remain throughout such veteran's lifetime. 38 
U.S.C.A. § 1114(s); 38 C.F.R. §§ 3.350, 3.352.

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment. 38 
C.F.R. § 3.352 (a).

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Id.  

A January 2003 Examination for Housebound Status or Permanent 
Need for Regular Aid and Attendance or Housebound (VA Form 
21-2680) reported that the veteran had a painful, stiff, 
total knee arthroplasty.  He was able to ambulate with an 
antalgic gait with the use of a cane or crutch to ambulate.  
The provider further noted that the range of motion in the 
left knee was 30 to 60 degrees.  There were no upper 
extremity limitations, and no other contributing pathology.  
Daily skilled services were not indicated

At an August 2004 fee basis VA examination, the veteran 
reported spending most of the day in bed with his left knee 
elevated.  He reported needing assistance getting dressed and 
that family members provided his meals. He reported that he 
could not drive and had chronic pain due to limitation of 
flexion of the knee.  He reported that he needed crutches to 
walk.  The examiner noted that his posture was normal, and 
his gait revealed a limp due to his left knee.  His feet 
revealed no abnormal weight bearing.  

In this case, service-connected disability ratings have been 
established for status post total left knee replacement (60 
percent); degenerative joint disease of the right knee (10 
percent) and for a left knee scar (0 percent).  The veteran 
does not have a single disability rated as 100 percent.

The veteran contends that he is entitled to additional 
compensation based on aid and attendance because he needs the 
assistance of another person due to the severity of his 
disabilities.  It is noted that he has difficulty driving; 
and that he needed assistance going up and down stairs, 
showering, and preparing meals.  He was able to walk with the 
use of a cane.

Other evidence of record includes a letter received in March 
2007 from Dr. Carter, noting that the veteran's daily 
activities were severely restricted due to his bilateral knee 
condition.  It noted that the veteran could not do any 
routine household tasks such as cooking and cleaning, and 
required assistance to shower and dressed. Dr. Carter opined 
that the veteran needed aid and attendance on a regular 
basis.

In a February 2007 letter from the veteran's spouse she noted 
that it was "very hard for [the veteran] to go up and down 
the stairs without the assistance of someone to help him." 
"[The veteran] has trouble driving so he also needed me to 
take him to all his appointments."  She further noted that 
he also needed someone to drive him to his aqua therapy.

The Board notes, however, that none of the evidence provided 
reveals that due to his service connected disorders that the 
veteran requires regular aid and attendance to protect him 
from the hazards or dangers incident to his daily 
environment.  His service connected disabilities do not 
render him in need of aid and attendance nor do they confine 
him to his home.  The competent evidence of record notes that 
while the veteran requires some assistance with dressing, he 
is able to walk with use of a cane, and does not require 
daily skilled services.

The Board has reviewed all the evidence in the appellant's 
claims file, which include his contentions; service medical 
records; post-service VA outpatient and private treatment 
records; reports of VA examination; and medical opinions and 
lay statements submitted on the veteran's behalf. Based on 
the foregoing evidence, the Board finds that the veteran is 
not so nearly helpless as to require the regular aid and 
attendance of another person due to his service connected 
disorders alone.  Moreover, neither the lay nor medical 
evidence of record establishes that the veteran is 
'permanently housebound" by reason of his service connected 
disabilities.  Accordingly, the criteria for entitlement to 
regular aid and attendance of another person or based on 
housebound status have not been met.  

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for entitlement to special 
monthly compensation.  38 C.F.R. §§ 3.350(b)(3), 3.352(a).  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine. 
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

Entitlement to special monthly compensation on account of 
being housebound or in need of the aid and attendance of 
another person is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


